 


109 HRES 593 : Directing the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, and the Attorney General, and requesting the President, to provide certain information to the House of Representatives relating to extraordinary rendition of certain foreign persons.
U.S. House of Representatives
2006-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 145 
109th CONGRESS 
2d Session 
H. RES. 593 
[Report No. 109–374] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Markey submitted the following resolution; which was referred to the Committee on International Relations 
 
 
February 10, 2006 
Additional sponsors: Ms. McCollum of Minnesota, Mr. Delahunt, and Mr. Payne 
 
 
February 10, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Directing the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, and the Attorney General, and requesting the President, to provide certain information to the House of Representatives relating to extraordinary rendition of certain foreign persons. 
 
 
That the Secretary of State, the Secretary of Defense, the Secretary of Homeland Security, and the Attorney General are directed, and the President is requested, to provide to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents and records in their possession relating to the rendition, transfer, or return to a foreign country of any foreign person who has been imprisoned, detained, or held for transfer to another country by, or has otherwise been in the custody of, a department, agency, or official of the United States Government, or any contractor of any such department or agency.  
 
 
February 10, 2006 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
